IN THE SUPREME COURT OF THE STATE OF DELAWARE

SHAQUAN MCNEIL,                              §
                                             §   No. 113, 2016
          Defendant Below-                   §
          Appellant,                         §
                                             §   Court Below—Superior Court
          v.                                 §   of the State of Delaware
                                             §
STATE OF DELAWARE,                           §   Cr. ID Nos. 1409006640 and
                                             §   1409006067
          Plaintiff Below-                   §
          Appellee.                          §

                                 Submitted: April 13, 2016
                                  Decided: May 23, 2016

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                       ORDER

          This 23rd day of May 2016, it appears to the Court that:

          (1)     On March 9, 2016, the Court received the appellant’s notice of

appeal from his Superior Court sentence imposed on February 5, 2016.

Under Supreme Court Rule 6(a)(iii), a timely notice of appeal should have

been filed on or before March 7, 2016.

          (2)     The Clerk issued a notice directing the appellant to show cause

why the appeal should not be dismissed as untimely. 1 The appellant did not

file a response to the notice to show cause. Although the Court could have

deemed dismissal of this appeal to be unopposed under Rule 3(b)(2), we
1
    Del. Supr. Ct. R. 29(b) (2016).
instead directed the lawyer who represented the appellant in the Superior

Court proceedings to file a response to the notice to show cause. Counsel

filed his response on April 7, 2016, asserting that the sentencing order from

which the appellant filed his pro se notice of appeal was imposed after the

entry of a negotiated guilty plea.                 Counsel states that the appellant

acknowledged as part of that plea that he was waiving his right to file an

appeal. Thus, counsel did not file a notice of appeal on the appellant’s

behalf.

          (3)     The State filed a reply on April 13, 2016, stating that this Court

lacks jurisdiction to consider the appellant’s untimely appeal. We agree.

Time is a jurisdictional requirement.2 A notice of appeal must be received

by the Office of the Clerk of this Court within the applicable time period in

order to be effective.3 Unless the appellant can demonstrate that the failure

to file a timely notice of appeal is attributable to court personnel, his appeal

cannot be considered.4

          (4)     There is no suggestion that the appellant’s untimely filing in

this case is attributable to court personnel. Consequently, this case does not

fall within the exception to the general rule that mandates the timely filing of

2
    Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
3
    Del. Supr. Ct. R. 10(a) (2016).
4
    Bey v. State, 402 A.2d 362, 363 (Del. 1979).

                                               2
a notice of appeal. Thus, the Court concludes that the within appeal must be

dismissed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule

29(b), that the within appeal is DISMISSED.

                                      BY THE COURT:



                                      /s/ Karen L. Valihura
                                             Justice




                                     3